KHOUZAM, Judge.
We affirm Cameron S. Witherspoon’s judgment and sentence in this Anders1 appeal. But we remand for the trial court to correct two scrivener’s errors in the order revoking probation, which incorrectly indicates that Witherspoon admitted to the violation of probation and lists six violations of condition five even though the trial court found only one.
Affirmed and remanded with instructions.
ALTENBERND and NORTHCUTT, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).